Citation Nr: 9923305	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
post operative residuals of a ganglionectomy of the left 
index finger (major). 

4.  Entitlement to a total evaluation based upon individual 
unemployability.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from August 1960 to March 1964 
and from May 1964 to July 1981.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from May 1995 
and April 1996 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  There is no medical evidence of a current left shoulder 
disability.

2.  Lumbosacral strain is characterized by no more than 
moderate limitation of motion and does not result in muscle 
spasm, loss of lateral spine motion, or neurological deficit.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Shoulder Disorder

Service medical records document limited treatment for 
complaints associated with the left shoulder.  In February 
1961, the veteran received treatment with a heat lamp for a 
condition of the left scapula.  Many years later, in April 
1977, the veteran was treated for a painful left shoulder, at 
which time the veteran denied a previous history of either 
shoulder pain or trauma.  The symptoms had their onset on the 
day of treatment, and the impression at that time was that of 
left subacromial bursitis.  In addition, during an 
examination in November 1979, the veteran provided a history 
of a painful or "trick" shoulder or elbow.  Service medical 
records do not otherwise contain any references to a shoulder 
disorder, and post-service medical records similarly do not 
document treatment for a left shoulder disorder.  

Neither service medical records nor any post-service records 
of treatment or examination reflect any findings suggesting 
that the veteran's complaints in service evidenced a disorder 
of the left shoulder that could be characterized as chronic.  
In light of the total absence of any medical evidence 
suggesting that the veteran suffers from a current 
disability, the veteran's claim for service connection for a 
disorder of the left shoulder is not well grounded.  

II.  Increased Evaluation for a Lumbosacral Strain

Lumbosacral strain is evaluated as 20 percent disabling under 
diagnostic code 5295.  Under that diagnostic code, 
lumbosacral strain warrants a 20 percent evaluation, if 
characterized by muscle spasm on extreme forward bending 
and/or loss of lateral spine motion, unilateral, in a 
standing position.  Lumbosacral strain warrants a 40 percent 
evaluation if it is severe, characterized by listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of a joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a.  

In addition, limitation of the lumbar spine warrants a 20 
percent evaluation if moderate and a 30 percent evaluation if 
severe.  38 C.F.R. § 4.71, Diagnostic Code 5292.  Moreover, 
the VA's regulations, under 38 C.F.R. §§ 4.40 and 4.45, 
recognize that functional loss of a joint may result from 
pain on motion or use, when supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 205-7 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), and 
38 C.F.R. § 4.59 (which addresses the evaluation of arthritis 
and recognizes that painful motion is an important factor of 
disability, entitled to at least the minimum applicable 
evaluation).

During a VA examination in December 1994, the veteran 
complained of increased pain and limitation of motion.  He 
indicated, however, that he was able to walk a mile "with 
some discomfort" and that he was able to do the activities 
of daily living.  He also indicated that "he was not able to 
do anything" as a result of disabilities associated with his 
back and hand.  Examination revealed flexion to 45 degrees, 
extension to - 10 degrees, and lateral torsion to 30 degrees, 
the diagnosis being that of lumbosacral strain and possibly 
lumbosacral traumatic arthritis.  

Examination in October 1996 revealed normal spinal curvature 
and a lack of tenderness over the vertebra or the lumbosacral 
paravertebral muscles.  The veteran demonstrated forward 
flexion to 50 degrees, hyperextension to 20 degrees, and full 
lateral flexion and rotational movements, although the 
veteran complained of pain with any motion.  The veteran did 
not have sciatic notch tenderness or evidence of neurologic 
loss in the lower extremities.  The examiner's impression 
included chronic lumbosacral strain, symptomatic with 
limitation of motion, symptoms of bilateral nerve root 
irritation, but no neurological deficit found, and 
degenerative changes on x-ray.  

The evidence associated with the claims file, which does not 
reflect ongoing treatment for a back disability, does not 
warrant a higher evaluation.  The results of the examinations 
do not suggest the presence of loss of muscle spasm or loss 
of lateral spine motion, let alone symptoms such as listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, or marked limitation of forward bending in 
a standing position.  In addition, even considering the 
veteran's complaints of pain and the holding of DeLuca, the 
veteran's limitation of motion does not appear so significant 
that it can be characterized as more than moderate.  Finally, 
inasmuch as the veteran's disability does not result in any 
significant neurological deficit of the lower extremities, a 
higher evaluation similarly is not warranted under the 
criteria applicable to intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under the 
circumstances, the veteran's disability, which results in no 
more than moderate limitation of motion, does not warrant a 
higher evaluation.  


ORDER

A claim for service connection for a left shoulder disorder 
is denied

A claim for an evaluation in excess of 20 percent for 
lumbosacral strain is denied.


REMAND

The veteran seeks an increased evaluation for post operative 
residuals of a gangliectomy of the left index finger (major).  
A number of recent examinations document the presence of 
weakness in the left hand, characterized during an October 
1996 VA examination as mild to moderate and during a November 
1996 private examination as severe.  The veteran is also 
post-ganglionectomy of the third finger of the left hand, 
although service connection is not effect for that 
disability.  A December 1993 VA examination report reflects 
an impression of post ganglionectomy of the left second, 
third fingers with some disability of the grip of the left 
hand and the left index finger, suggesting that there may be 
some relationship between the veteran's left hand weakness 
and the disorder the evaluation of which is at issue.  An 
examination by a neurologist to determine the extent to which 
the veteran's left hand weakness is attributable to his 
service-connected disability would be useful in determining 
the appropriate evaluation to be assigned to the veteran's 
disability.  

A determination as to the veteran's entitlement to a total 
evaluation based upon individual unemployability is 
intertwined with the issue of entitlement to an increased 
evaluation for the veteran's gangliectomy residuals.  
Therefore, the Board defers any action concerning the 
veteran's claim for a total rating pending resolution of the 
veteran's claim for an increased evaluation.  

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded an 
examination by a neurologist to determine 
the extent to which, if any, the 
veteran's complaints of left hand 
weakness are attributable to post 
operative residuals of a ganglionectomy 
of the left index finger.  After 
reviewing the claims file, the examiner 
should provide an opinion as to whether 
the veteran's complaints of left hand 
weakness are neurologic in origin and, if 
so, should identify the nerve or nerve 
group implicated.  The examiner should 
also indicate whether the veteran's left 
hand weakness is the result either in 
whole or in part of the post-operative 
residuals of a ganglionectomy of the left 
index finger.  The examiner should also 
provide sufficient findings to assess the 
severity of any weakness in the veteran's 
left hand.  If the veteran's left hand 
weakness is aggravated or otherwise 
attributable only in part to post 
operative residuals of a ganglionectomy 
of the left index finger the examiner 
should identify that component of the 
veteran's symptomatology attributable to 
residuals of a ganglionectomy of the left 
index finger.  The examiner's conclusions 
should be supported by a thorough 
rationale and findings used to form the 
conclusions provided.  The claims file 
must be made available to the examiner 
for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

